DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The examiner notes that reference numeral 49A is not shown within the drawings. However, one skilled in the art would understand that reference numeral 49A would be located opposite reference numeral 49B in Figures 5A-B.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
116.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
112.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “safety mechanism” and “protruding pocket”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
If the applicant feels that “the protruding pocket” is already shown, this drawing objection could be obviated by demonstrating where the protruding pocket can be observed in the instant drawings and/or by clarifying the corresponding language in the specification. Currently, the examiner believes the protruding pocket corresponds to the “inner well 53” as stated in the specification page 25, line 17.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 27, line 14-15 and line 17 “the upper, internally facing barb tips 58a-58d” is incorrect as “the upper, internally facing barb tips” should be labeled with reference numeral 57a-c because 58a-d represents the first plurality of legs.
Appropriate correction is required.
Claim Objections
Claims 12, 13, and 19 are objected to because of the following informalities:
Claim 12, line 3 recites “and towards its open end”. In order to improve the clarity, the examiner suggests the word “towards its open end” be amended to read “towards an open end of the inner cap body”.
Claim 13, line 3 recites “a syringe with a needle cover and; and” the examiner believes this is a typographical error with a repeated word. The examiner believes it should be written as “a syringe with a needle cover; and”.
Claim 19, line 2 recites “the cap body”. The examiner believes this is unclear as the rear opening (42) is shown on the outer cap body (40) within the drawings. Therefore, the examiner believes “the cap body” should be amended to be “the outer cap body”.
Claim 19, line 3 recites “to a forward end of housing”. In order to improve the clarity, the examiner suggests the following amendment “to a forward end of the housing”.
Appropriate correction is required.
Claim Interpretation
Claim 13 is being interpreted as its own independent claim; wherein the cap according to the limitations of claim 1 is incorporated within.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the actuating mechanism is configured to provide drive for drivable movement of a drive transfer element for transferring drive to said plunger of the syringe for axial movement thereof within said syringe barrel” in claim 14.
“a drive transfer element for transferring drive to said plunger of the syringe for axial movement thereof within said syringe barrel” in claim 14.
“a manually operable drive transfer element for transferring axial drive to the plunger of the syringe” in claim 15.
“an automatically operable drive transfer element for transferring axial drive to the plunger of the syringe” in claim 16.
“an energy store for providing drive energy to the drive transfer element” in claim 17.
“a safety mechanism for covering off and/or retracting the syringe after use” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 14-16, 23, and 25- 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the inner end wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the one or more needle cover gripping elements” in lines 1-2. However, this limitation is unclear because claim 1 recites “plural needle cover gripping elements” and the specification page 7, lines 5-7 states “the needle cover gripping elements are arranged to project away from the top inner surface of the inner cap body and towards its open end”. So, the examiner does not understand how one needle cover gripping element is arranged to project away from the top inner surface of the inner cap body and towards the inner cap body open end. The examiner believes that the plural needle cover gripping elements would all project away from the top inner surface of the inner cap body and towards its open end. The examiner would like further clarification about how one needle cover gripping element could project away from the top inner surface of the inner cap body and toward its open end.
Claim 12 recites the limitation "the top inner surface of the inner cap body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the actuating mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15 recites the limitation “a manually operable drive transfer element” in lines 1-2. This limitation is unclear because the examiner does not know if the manually operable drive transfer element is a further limitation of the “a drive transfer element” from claim 14 or a new, separate drive transfer element. For the purpose of examination, the “a manually operable drive 
Claims 16 recites the limitation “an automatically operable drive transfer element” in lines 1-2. This limitation is unclear because the examiner does not know if the automatically operable drive transfer element is a further limitation of the “a drive transfer element” from claim 14 or a new, separate drive transfer element. For the purpose of examination, the “an automatically operable drive transfer element” will be a further limitation of the “a drive transfer element” from claim 14. Therefore, only one “drive transfer element” is necessary.
Claim 23 recites “in kit of parts form.” The examiner believes this is unclear because it does not explicitly recite what particular parts are “in kit of parts form” or what “kit of parts form” means. The examiner is interpreting “kit of parts form” to mean that the components are separated or detached from each other, which a user would assemble together prior to use.
Claim 25 recites the limitation "the barrel of the syringe" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 is rejected due its dependency on claim 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 17-19, 21-22 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings (US 2012/0232491) in view of Vogt et al. (US 8,945,053; hereinafter “Vogt”) and Julian et al. (US 2012/0289905; hereinafter “Julian”).
With regards to claim 1, Jennings discloses a cap for an injector comprising a syringe (Fig. 3, #114) with a needle cover (Fig. 3, #118), said cap comprising:
 a cap body (Fig. 1, #130) defining an inner (Fig. 1, #134) and outer cap body (Fig. 1, #132);
provided to said inner cap body, a connector (Fig. 4, #138, #139) defining plural needle cover gripping elements (Fig. 4, #138) arranged around a central hub (See Fig. 4 and Figs. 10a-b where #138 is around a central hub), wherein each gripping element is provided with one or more barbs (Fig. 4, #139) for gripping the needle cover of said syringe (See Fig. 4 and [0047] “grip means 139 for gripping the boot 118 of the syringe 114”) ; 
provided to said outer cap body, an opposing pair of recessed portions (Fig. 1, #170), wherein each said recessed portion defines a recess base (See examiner annotated Fig. 5 below), and wherein each recessed portion is bounded by a peripheral lip (See examiner annotated Fig. 5 below); and 
wherein each said peripheral lip defines a bank (See examiner annotated Fig. 5 below).

    PNG
    media_image1.png
    274
    578
    media_image1.png
    Greyscale

However, Jennings is silent with regards to the following:
the connector being made of metal;
 provided to a recess base of each recessed portion, an over-coating,
wherein said cap body comprises a generally rigid material and each said over-coating comprises a more flexible material, and 
wherein each said peripheral lip defines a bank that extends beyond the over-coating of the recess base.
Nonetheless, Vogt teaches a connector (Fig. 2b, #11) made of metal (See Col. 9, line 64-67 “ Generally, unless otherwise indicated, the materials for making embodiments of the invention and/or components thereof may be selected from appropriate materials such as metal, metallic alloys”)
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the connector of Jennings with the teaching of Vogt such that the connector is made of metal. One of ordinary skill in the art would have been motivated to make this modification, because Jennings is silent to what material the connector is comprised 
The cap of Jennings modified in view of the teaching of Vogt will hereinafter be referred to as the cap of Jennings and Vogt.
In addition, Julian teaches the following:
provided to said recess base (See [0071] “exterior surface of the distal cap #164”) of each recessed portion (See [0071] “Corresponding recesses may be provided on the exterior surface of the distal cap 164 to accommodate the gripping surfaces.”), an over-coating (See [0071] and #165),
wherein said cap body (Fig. 3, #164) comprises a generally rigid material (Where #164 is the remainder of the exterior surface that lacks the gripping surface, as described in [0071]. Therefore the portion lacking the gripping surface may be made from a harder material as described within [0091]) and each said over-coating (See Fig. 3, #165 “overmolded gripping surfaces”) comprises a more flexible material (See [0091-0092] “The overmolded gripping surfaces provided in exemplary embodiments may be formed of any suitable material that provides a first soft and high-friction touch perception to a user, as compared to the portions of the device that lack an overmolded gripping surface which provide a second hard and low-friction touch perception to a user”), and 
wherein each said peripheral lip (the edge of the recess taught within [0071]) defines a bank (the bank being the portion of the recess that surrounds the overmoulded gripping surface) that extends beyond the over-coating of the recess base.
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the cap of Jennings and Vogt with a teaching of Julian 
The cap of Jennings and Vogt modified in view of the teachings of Julian will hereinafter be referred to as the cap of Jennings, Vogt, and Julian.
With regards to claim 2, the cap of Jennings, Vogt, and Julian teaches the claimed invention of claim 1, and Jennings further teaches that the cap body (Fig. 1, #130) is arranged for mating receipt by a housing (Fig. 1, #112) of the injector (Fig. 1, #110).
With regards to claim 3, the cap of Jennings, Vogt, and Julian teaches the claimed invention of claim 1, and Jennings further teaches the cap body (Fig. 1, #130) defines a generally rectangular cuboid profile (See Fig. 1) having four generally rectangular cap body sides (See examiner annotated Fig. 6 below).

    PNG
    media_image2.png
    271
    593
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    281
    512
    media_image3.png
    Greyscale

With regards to claim 4, the cap of Jennings, Vogt, and Julian teaches the claimed invention of claim 3, and Jennings further teaches that each said recess base (See examiner annotated Fig. 5 above) with over-coating (the cap of Jennings, Vogt, and Julian teaches an over-coating see the rejection of claim 1) defines a profile that corresponds with a rectangular cap body side but is recessed relative thereto (The over-coating that fills the recessed portion #170 would be overmolded into the recessed portion but the over-coating would not extend beyond the 
With regards to claim 5, the cap of Jennings, Vogt, and Julian teaches the claimed invention of claim 1, and Jennings further teaches that said bank (See examiner annotated Fig. 5 below) of each peripheral lip (See examiner annotated Fig. 5 below) rises up in angular fashion (See examiner annotated Fig. 5 below) from the over-coating (the recess base #170 of the cap of Jennings, Vogt, and Julian includes an over-coating as described in the rejection of claim 1) of the recess base (See examiner annotated Fig. 5 below).

    PNG
    media_image1.png
    274
    578
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    274
    547
    media_image4.png
    Greyscale

With regards to claim 6, the cap of Jennings, Vogt, and Julian teaches the claimed invention of claim 5; however, Jennings does not explicitly teach that at least forward and rear bank portions of the peripheral lip rise up at an angle of from 30° to 60° to the surface of the over-coating of the recess base. Instead Jennings further teaches that at least forward and rear bank portions of the peripheral lip rise up at an angle (shown in Figures 4-6) to the surface of the over-coating (modified to be included as described in the rejection of claim 1) of the recess base.
At the time the invention was made, it would have been obvious matter of design choice to a person of ordinary skill in the art to angle the peripheral lip of the cap of Jennings, Vogt, and Julian at an angle of 30° to 60° because Applicant has not disclosed that the angle range of 30° to 60° provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill, furthermore, would have expected the angle of the peripheral lip of the cap of Jennings, Vogt, and Julian to perform equally well with either the angle taught by Jennings or the claimed 30° to 60° because both angles would perform the same function of retaining the over-coating equally well.
Therefore, it would have been prima facie obvious to modify the cap of Jennings, Vogt, and Julian to obtain the invention as specified in claim 6 because such a modification would have been considered mere design consideration which fails to patentably distinguish over the prior art of Jennings, Vogt, and Julian.
With regards to claim 7, the cap of Jennings, Vogt, and Julian teaches the claimed invention of claim 1, and the cap of Jennings, Vogt, and Julian further teaches that the over-coating is provided as an over-moulding to the recess base (The modification made in the rejection of claim 1 above, further teaches that the over-coating is provided as an over-moulding, 
With regards to claim 8, the cap of Jennings, Vogt, and Julian teaches the claimed invention of claim 1; however, Jennings is silent with regards to the cap body comprises a thermoplastic polymer material.
 Nonetheless, Julian teaches a cap body (Fig. 3, #164, where #164 comprises the remainder of the exterior surface that lacks the gripping surface, e.g. “non-gripping surfaces”, as described in [0071]) comprising a thermoplastic polymer material (See [0120] “The device components may be formed of any suitable material including… thermoplastics” and see [0093] “For example, the non-gripping surfaces may be formed of any rigid thermoplastic material or rigid substrate suitable for use in a medical device application and suitable for providing a hard, low-friction touch perception to the user. Rigid thermoplastics can include materials such as polypropylene (PP), polyethylene (PE), polystyrene (PS), high impact polystyrene (HIPS), polycarbonate (PC), acrynitrile-butadiene-styrene (ABS), poly(ethylene terephthalate) (PET), polyamide (PA), PC/ABS blend and PPO/PS blends” which are further examples of thermoplastic polymers).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the cap body of the cap of Jennings, Vogt, and Julian with another teaching of Julian such that it is comprised of a thermoplastic polymer material. One of ordinary skill in the art would have been motivated to make this modification, as Jennings is silent with regards to what the cap body is comprised of.
With regards to claim 9 and 10, the cap of Jennings, Vogt, and Julian teaches the claimed invention of claim 1; however, Jennings is silent with regards to the over-coating 
Nonetheless, Julian teaches an over-coating (See Fig. 3, #165) comprising a thermoplastic elastomer material (See [0094] “Exemplary overmolded gripping surfaces materials may include…thermoplastic elastomers”); and wherein the thermoplastic elastomer material is selected from styrene-ethylene/butylene-styrene (SEBS) block copolymers, Styrene-Ethylene/Propylene-Styrene (SEPS) block copolymers, Styrene-Butadiene-Styrene (SBS) and thermoplastic vulcanisates (TPV) (See [0094] “vulcanizate (TPV)”) incorporating vulcanised rubber inclusions.
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the over-coating of the cap of Jennings, Vogt, and Julian with another teaching of Julian such that it is comprised of a thermoplastic polymer material selected from styrene-ethylene/butylene-styrene (SEBS) block copolymers, Styrene-Ethylene/Propylene-Styrene (SEPS) block copolymers, Styrene-Butadiene-Styrene (SBS) and thermoplastic vulcanisates (TPV) incorporating vulcanised rubber inclusions. One of ordinary skill in the art would have been motivated to make this modification, as Jennings is silent with regards to what the over-coating is comprised of.
With regards to claim 11, the cap of Jennings, Vogt, and Julian teaches the claimed invention of claim 1, and Jennings further teaches a protruding pocket (See examiner annotated Fig. 10a) is defined at the inner end wall (See examiner annotated Fig. 10a) of the inner cap body (Fig. 10A, #134) and the metal connector (Fig. 10a, #138, #139) is arranged for receipt within 

    PNG
    media_image5.png
    347
    834
    media_image5.png
    Greyscale

With regards to claim 12, the cap of Jennings, Vogt, and Julian teaches the claimed invention of claim 11, and Jennings further teaches the one or more needle cover gripping elements (Fig. 10a, #138) are arranged to project away from the top inner surface (See examiner annotated Fig. 10a above) of the inner cap body (Fig. 10a, #134) and towards its open end (See examiner annotated Fig. 10a above).

With regards to claim 13, Jennings discloses an injector comprising:
a housing (Fig. 1, #112);
a syringe (Fig. 2, #114) with a needle cover (Fig. 2, #118); and 
a cap according to claim 1 (See rejection of claim 1 above). 
The cap of Jennings, Vogt, and Julian, according to the rejection of claim 1, incorporated within the injector of claim 13 will hereinafter be referred to as the injector of Jennings, Vogt, and Julian.
With regards to claim 17, the injector of Jennings, Vogt, and Julian teaches the claimed invention of claim 13, and Jennings further teaches the cap body (Fig. 1, #130) defines a generally rectangular cuboid profile (See Fig. 1) having four generally rectangular cap body sides (See examiner annotated Fig. 6 below) and having a generally square rear opening (See Fig. 4, near #136 the examiner believes that the rear opening of Jennings could be interpreted as generally square. One skilled in the art would be able to modify the rear opening of Jennings such that its structure has an even squarer shape as other references such as Julian show a generally square rear opening, see Fig. 1, near #168, which is the rear opening of the cap #164 that is attached with the generally square housing forward end, see Fig. 1 end of housing #101 near the cap #164. Therefore, in view of Julian one skilled in the art would be able to manufacture a generally square rear opening. 

    PNG
    media_image2.png
    271
    593
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    281
    512
    media_image3.png
    Greyscale

With regards to claim 18, the injector of Jennings, Vogt, and Julian teaches the claimed invention of claim 17, and Jennings further teaches that the housing (Fig. 1, #112) defines a generally square cap-receiving forward profile (See examiner annotated Figs. 1-2 below)(The examiner believes the housing’s cap-receiving forward profile is generally square. One skilled in the art would be able to modify the housing of Jennings such that its structure has an even squarer shape as other references such as Julian show a generally square cap-receiving forward profile, see Fig. 1 end of housing #101 near the cap #164. Therefore, in view of Julian one skilled in the art would be able to manufacture a generally square cap-receiving forward profile.

    PNG
    media_image6.png
    628
    569
    media_image6.png
    Greyscale

With regards to claim 19, the injector of Jennings, Vogt, and Julian teaches the claimed invention of claim 13, and Jennings further teaches a rear opening (See Fig. 10a, near #136) of the cap body (Fig. 10a, #130) is provided with mating protrusions (Fig. 9, #150 which is a groove surface on the internal surface of the ring shaped portion 140. The groove #150 shown in Figure 9 shows multiple protrusions to which arms 138 engage. The arms 138 then engage the collar, see examiner annotated Fig. 3 below, [0047] “The grip means 139 are formed at the first end of each arm 138” and “grip means 139 for gripping boot 118”) arranged for mating receipt of a collar (See examiner annotated Figs. 2 and 4 below) provided to a forward end of housing 

    PNG
    media_image7.png
    274
    315
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    239
    510
    media_image8.png
    Greyscale

With regards to claim 21, the injector of Jennings, Vogt, and Julian teaches the claimed invention of claim 13, and Jennings further teaches one or more finger hold elements (See examiner annotated Fig. 1 below).

    PNG
    media_image9.png
    524
    361
    media_image9.png
    Greyscale

With regards to claim 22, the injector of Jennings, Vogt, and Julian teaches the claimed invention of claim 13; however, Jennings does not teach a handle having a handle body; and an opposing pair of handle arms, wherein the cap is arranged for receipt by the housing such that the 
Nonetheless, Julian teaches a handle (See examiner annotated Fig. 4 below) having a handle body (See examiner annotated Fig. 4 below); and an opposing pair of handle arms (See Fig. 4, #130, #132), wherein a cap (Fig. 4, #164) is arranged for receipt by the housing (Fig. 1, #101) such that an opposing pair of recessed portions (See examiner annotated Fig. 7 below and See [0071] “Corresponding recesses may be provided on the exterior surface of the distal cap 164 to accommodate the gripping surfaces.”) on the outer cap body line up with the opposing pair of handle arms (See examiner annotated Fig. 7 below).

    PNG
    media_image10.png
    459
    669
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    409
    599
    media_image11.png
    Greyscale


It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the injector of Jennings, Vogt, and Julian with another teaching of Julian to include a handle having a handle body and an opposing pair of handle arms. One of ordinary skill in the art would have been motivated to make this modification, as the handle arms facilitate reliable and comfortable gripping and manipulation of the device by a user’s hand, which markedly and surprisingly improves the user experience of physically weak users, for example, older users and users suffering from rheumatoid arthritis (See Julian [0088]).
With regards to claims 24, 25, and 26, 
Nonetheless, Julian teaches a syringe (Fig. 3, #160 and see [0032] “the terms “vessel” and “container,” as used herein, refer to a syringe”) contains a liquid drug formation (See [0081] “eject the therapeutic agent from the container 160” and see [0041] “Exemplary therapeutic agents usable in exemplary automatic injection devices may include…agents in a liquid state”), the barrel of said syringe (See Fig. 3, #160 and the barrel shown in Fig. 3) has a volume corresponding to a single dose of said liquid drug formation (See [0061] “an automatic injection device to provide an injection of a dose of a therapeutic agent” and [0064] “the container may be pre-filled with a dose of a therapeutic agent”), and wherein the liquid drug formation comprises an aqueous formulation of a therapeutic biologic type drug (See [0041] “biologically active agent, biological substance”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the injector of Jennings, Vogt, and Julian with another teaching of Julian such that the syringe of the injector of Jennings and Julian contains a liquid drug formation; the barrel of said syringe has a volume corresponding to a single dose of said liquid drug formation, and wherein the liquid drug formation comprises an aqueous formulation of a therapeutic biologic type drug. One of ordinary skill in the art would have been motivated to make this modification, as the injector of Jennings, Vogt, and Julian is silent with regards to injecting a therapeutic drug agent into a patient.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings, Vogt, and Julian as applied to claim 13 above, and further in view of Scanlon (US 2016/0144132).
With regards to claim 14, the injector for the injector of Jennings, Vogt, and Julian teaches the claimed invention of claim 13; however, Jennings is silent with regards to the syringe 
Nonetheless, Scanlon teaches a syringe (Fig. 2, #107) comprises a syringe barrel (See Fig. 2) and a plunger (Fig. 2, #106), and an actuating mechanism (Fig. 2, #300) configured to provide drive for drivable movement of a drive transfer element (See examiner annotated Fig. 2) for transferring drive to said plunger of the syringe for axial movement thereof within said syringe barrel (See [0032] “releasing the drive mechanism provided at the rear part 350 such that the medicament in syringe 107 is expelled through the needle thereof” the drive mechanism provides drive to the plunger #106 such that the plunger moves axially and expels the medicament).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the injector of Jennings, Vogt, and Julian with the teaching of Scanlon such that the syringe comprises a syringe barrel and a plunger, and the actuating mechanism is configured to provide drive for drivable movement of a drive transfer element for transferring drive to said plunger of the syringe for axial movement thereof within said syringe barrel. One of ordinary skill in the art would have been motivated to make this modification, as Jennings is silent to an actuating mechanism causing the injection of the medicament. Therefore, one of ordinary skill would have been motivated to add a drive mechanism to the injector of Jennings, Vogt, and Julian such that the injector could expel medication.
The injector of Jennings, Vogt, and Julian modified in view of the teachings of Scanlon will hereinafter be referred to the injector of Jennings, Vogt, Julian, and Scanlon.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings, Vogt, Julian, and Scanlon as applied to claim 14 above, and further in view of Pouget et al. (US 6,852,096; hereinafter “Pouget”).
With regards to claim 15, the injector of Jennings, Vogt, Julian, and Scanlon teaches the invention of claim 14; however, Jennings does not teach a manually operable drive transfer element for transferring axial drive to the plunger of the syringe.
Nonetheless, Pouget teaches a manually operable drive transfer element (Fig. 1, #5) for transferring axial drive to a plunger (Fig. 1, #4) of a syringe (Fig. 1, #1)(See Col. 2, lines 56-61 “A piston 4 is movable inside the syringe body and serves to inject the substance contained in the syringe body under drive from a piston plunger 5 projecting through the rear end of the syringe body and terminated in a pusher 6 against which the user of the syringe exerts pressure in order to inject the substance.”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the actuating mechanism of the injector of Jennings, Vogt, Julian, and Scanlon with a teaching of Pouget such that it includes a manually operable drive transfer element for transferring axial drive to the plunger of the syringe. The injector of Jennings, Vogt, Julian, and Scanlon teaches the claimed invention except that the drive transfer element is silent to whether or not the drive transfer element is manually or automatically operable for transferring axial drive to a plunger of a syringe (See [0030] “No detailed description of how the drive mechanism functions will be given within this application since the skilled person realizes that there exist a large number of different drive mechanisms applicable to a medicament delivery device as described herein.”). Therefore, one of ordinary skill in the art would have been motivated to make this modification, in order to create a drive transfer element .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings, Vogt, Julian, and Scanlon as applied to claim 14 above, and further in view of Haber et al. (US 5,304,128; hereinafter “Haber”).
With regards to claim 16, the injector of Jennings, Vogt, Julian, and Scanlon teaches the claimed invention of claim 14; however, Jennings does not teach an automatically operable drive transfer element for transferring axial drive to the plunger of the syringe; and an energy store for providing drive energy to the drive transfer element.
Nonetheless, Haber teaches an automatically operable drive transfer element (Fig. 1, #26) for transferring axial drive to the plunger (Fig. 1, #32) of the syringe (Fig. 1, #36)(Col. 4, lines 28-44); and an energy store (Fig. 1, #54) for providing drive energy to the drive transfer element Col. 4, lines 28-44 “the expanding gas will drive piston 26 down the piston chamber 20 and the stopper 32 will expel  medication from the medication cartridge”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the actuating mechanism of the injector of Jennings, Vogt, Julian, and Scanlon with a teaching of Haber such that it includes an automatically operable drive transfer element for transferring axial drive to the plunger of the syringe; and an energy store for providing drive energy to the drive transfer element. The injector of Jennings, Vogt, Julian, and Scanlon teaches the claimed invention except that the drive transfer element is silent to whether or not the drive transfer element is manually or automatically operable for transferring axial drive to a plunger of a syringe (See [0030] “No detailed description of how the drive mechanism functions will be given within this application since the skilled person realizes .
Claims 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings, Vogt, and Julian as applied to claim 13 above, and further in view of McLoughlin et al. (US 2015/0182691; hereinafter “McLoughlin”).
With regards to claim 20, the injector of Jennings, Vogt, and Julian teaches the claimed invention of claim 13; however, Jennings is silent with regards to a safety mechanism for covering off and/or retracting the syringe after use.
Nonetheless, McLoughlin teaches a safety mechanism for covering off (See [0098] “on re-capping the needle cover is able to fully sheathe the used needle to minimize the occurrence of any needle stick hazards”) and/or retracting the syringe after use.
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the cap of Jennings, Vogt, and Julian such that the cap may be re-capped over the used needle as taught by McLoughlin. One of ordinary skill in the art would have been motivated to make this modification, as re-capping would minimize the occurrence of any needle stick hazards (See [0098] of McLoughlin). 
With regards to claim 23, the injector of Jennings, Vogt, and Julian teaches the claimed invention of claim 13; however, Jennings is silent about the kit of parts form.
Nonetheless, McLoughlin teaches an injector in a kit of parts form (See [0260-0264]).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the injector of Jennings, Vogt, and Julian such that the injector is in a kit of parts form as taught by McLoughlin. The injector of Jennings, Vogt, and Julian teaches the claimed invention except for the parts being in the form of a kit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the injector in the form of a kit, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783